FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



BRIAN PHILLIPS,                                  No. 10-55158

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01486-H-BLM

  v.
                                                 MEMORANDUM *
WELLS FARGO BANK, N.A., As Trustee
for the Registered Holders of Structured
Asset Securities Corporation Mortgage
Pass Through- Certificates Series 2007-
OSI and OCWEN LOAN SERVICING,
LLC,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Brian Phillips appeals pro se from the district court’s judgment dismissing


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his Truth in Lending Act (“TILA”) and state law action arising out of a

foreclosure. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

King v. California, 784 F.2d 910, 912 (9th Cir. 1986). We affirm in part, reverse

in part, and remand.

      The district court properly dismissed Phillips’s TILA claim seeking

rescission because it was time-barred. See Miguel v. Country Funding Corp., 309

F.3d 1161, 1164 (9th Cir. 2002) (TILA’s right of rescission expires three years

after the date of consummation of the transaction or upon the sale of the property,

whichever occurs first). Phillips also failed to allege an ability to tender despite

being warned by the district court of this requirement and being given the

opportunity to do so. See Yamamoto v. Bank of N.Y., 329 F.3d 1167, 1171 (9th

Cir. 2003) (“[I]n applying TILA, a trial judge has the discretion to condition

rescission on tender by the borrower of the property he had received from the

lender.”) (internal quotation marks and brackets omitted).

      The district court dismissed Phillips’s state law claims because he did not

make a valid offer to tender the amount that he was in default. However, Phillips

alleged that he was not in default because he had accepted, and abided by, two loan

modification agreement. These allegations, if true, could support a claim. See, e.g.

Bank of Am., N.A. v. La Jolla Grp. II, 28 Cal. Rptr. 3d 825, 827-29 (Cal. App.


                                           2                                     10-55158
2005) (invalidating a foreclosure sale because the mortgagor had cured the default

before the sale). Accordingly, we reverse the district court’s judgment and remand

for further proceedings.

      Phillips’s remaining contentions are unpersuasive.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         3                                  10-55158